                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ROBERT QUINTONE CRUMMIE,

      Petitioner,                        Civil No. 2:15-CV-12723
                                         HONORABLE VICTORIA A. ROBERTS
v.                                       UNITED STATES DISTRICT JUDGE

CATHERINE BAUMAN,

      Respondent,
___________________________________/
 OPINION AND ORDER DENYING THE MOTION FOR THE APPOINTMENT
      OF COUNSEL AND THE MOTION FOR A SCHEDULING ORDER

      Robert Quintone Crummie, filed a pro se petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The petition was denied with prejudice.

      Petitioner filed a motion for the appointment of counsel and a related motion for a

scheduling order, asking for time to allow appointed counsel to file additional pleadings.

For the reasons that follow, the motions are DENIED.

      There is no constitutional right to counsel in habeas proceedings. Cobas v. Burgess,

306 F. 3d 441, 444 (6th Cir. 2002). Petitioner’s habeas claims lack merit; the motion for

the appointment of counsel and the related motion for a scheduling order are denied. See

Lemeshko v. Wrona, 325 F. Supp. 2d 778, 788 (E.D. Mich. 2004).

      IT IS ORDERED That:

      The motion for the appointment of counsel (ECF 20) and the motion for a
      scheduling order (ECF 21) are DENIED.

                                         s/ Victoria A. Roberts
                                         HON. VICTORIA A. ROBERTS
Dated: 7/30/19                           UNITED STATES DISTRICT JUDGE
